Case: 17-14319   Date Filed: 08/10/2018   Page: 1 of 23


                                                                   [PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                           No. 17-14319
                     ________________________

                 D.C. Docket No. 1:15-cv-21915-DPG



ALBERTO FERNANDEZ,
HENNY CRISTOBOL,

                                            Plaintiffs - Appellants,

PATRICIA RAMIREZ,

                                            Plaintiff,

versus

THE SCHOOL BOARD OF MIAMI-DADE COUNTY, FLORIDA,

                                            Defendant - Appellee.

                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                     _______________________

                           (August 10, 2018)
              Case: 17-14319     Date Filed: 08/10/2018    Page: 2 of 23


Before MARCUS and WILSON, Circuit Judges, and HOWARD,∗ District Judge.

MARCUS, Circuit Judge:

      Again today we face the question whether the speech of two public

employees of the Miami-Dade County School District is protected by the First

Amendment. Whether they spoke as private citizens or public employees and about

matters of public concern makes all the difference. Sometimes, answering these

questions is difficult, particularly as we remember that “citizens do not surrender

their First Amendment rights by accepting public employment.” Lane v. Franks,

134 S. Ct. 2369, 2374 (2014). This is not one of those cases.

      Dr. Alberto Fernandez and Henny Cristobol (occasionally referred to as “the

Administrators”) served as the principal and the assistant principal of Neva King

Cooper Educational Center, a public school that specialized in educating students

with severe physical and intellectual disabilities. Determined to improve the

school’s instructional quality, Fernandez and Cristobol resolved to convert Neva

King into a charter school. They directed staff members to research charter

conversion. They held a faculty meeting, where they attempted to mobilize the

faculty’s support for their initiative. Moreover, with Cristobol’s assistance,

Fernandez urged Neva King’s Educational Excellence School Advisory Council

(“the School Advisory Council”) to pursue charter conversion. After the School

      ∗
            Honorable Marcia Morales Howard, United States District Judge for the Middle
District of Florida, sitting by designation.
                                           2
              Case: 17-14319     Date Filed: 08/10/2018     Page: 3 of 23


Advisory Council agreed to hold a vote on whether to convert Neva King,

Fernandez and Cristobol began arranging the ballot process.

      Upon discovering their efforts, the Miami-Dade County School Board

launched an investigation and disciplined both of them. Fernandez and Cristobol

sued in federal court, alleging that the School Board’s response to their conversion

efforts abridged their freedom of speech and association in violation of the First

Amendment. The district court concluded that their speech was not constitutionally

protected because it was uttered pursuant to and as part of their “official duties” as

public employees, and, therefore, granted summary judgment to the School Board.

      We hold that D’Angelo v. School Board of Polk County, 497 F.3d 1203

(11th Cir. 2007), compels the affirmance of the district court’s judgment, and that

the Supreme Court’s most recent opinion in Lane v. Franks, 134 S. Ct. 2369

(2014), does not undermine, let alone abrogate D’Angelo’s precedential effect. At

the end of the day, the Administrators spoke not as private citizens but as the

principal and assistant principal of a public school, pursuant to their official duties,

when they undertook to convert their public school into a charter school. Under

controlling precedent, their speech was not protected by the First Amendment.




                                           3
             Case: 17-14319     Date Filed: 08/10/2018   Page: 4 of 23


                                         I.

                                         A.

      In the summer of 2011, the principal and assistant principal of Neva King

became interested in converting their school into a charter school under Florida

law. The principal, Dr. Fernandez, explained that a conversion to a charter school

would yield “better programs and services to our students,” it would increase

funding from the state and federal government, and “perhaps get the private sector

involved” in the affairs of the school. Accordingly, Fernandez directed staff

members, including Cristobol, to learn more about charter conversion. The

Administrators devoted substantial time and effort to their pursuit, conducting

research, drafting budget proposals, and currying support among community

members.

      On February 2, 2012, Fernandez addressed a meeting of Neva King’s

Educational Excellence School Advisory Council -- a body consisting of interested

community members, including parents, teachers, students, administrators, support

staff, and business leaders, and devoted to improving the school’s educational

performance. See Fla. Stat. § 1001.452. Fernandez recommended that the School

Advisory Council vote to apply for charter conversion. The Advisory Council

agreed, and submitted an official request to the principal to conduct a conversion

vote. Also on February 2, 2012, Fernandez held a meeting with the faculty and

                                         4
              Case: 17-14319    Date Filed: 08/10/2018    Page: 5 of 23


delivered a PowerPoint presentation in support of charter conversion. He invited

attorney Robin Gibson to address the faculty and answer their questions.

Fernandez and Cristobol then scheduled a date to take a vote of the school’s

parents and teachers. After convening the School Advisory Council and the

faculty, Fernandez notified his superiors on the School Board of his intention to

conduct a charter conversion vote. In response, the School Board dispatched

personnel to Neva King to monitor all meetings where conversion was discussed

and to prevent the principal from directly addressing the parents.

      The conversion attempt quickly unraveled. On April 4, 2012, the School

Advisory Council sent another letter to Fernandez, this time notifying him that

“[e]ffective immediately, we are rescinding our request to apply for possible

conversion to charter status.” And on April 20, 2012, the School Board informed

Fernandez and Cristobol that they were under investigation by the School District’s

Civilian Investigative Unit based on allegations that they had exploited their

official positions to influence the vote, and that they had inappropriately devoted

school time and resources to these efforts. The School Board placed them on

alternative assignments during the pendency of the investigations, and warned

them that they were forbidden to “contact, visit, or engage in any type of

communication with staff, parents, or community members from” the school or to

“contact or engage in any type of communications with the subject of, or

                                          5
              Case: 17-14319      Date Filed: 08/10/2018    Page: 6 of 23


witness[es]” to the investigations. Fernandez and Cristobol’s reassignments

consisted of tedious tasks for which they were overqualified.

      Not surprisingly, the investigations revealed that the Administrators had met

regularly with faculty and staff during school hours to discuss charter conversion.

The investigative reports, released on June 22 and July 13, 2012, found probable

cause to believe that Fernandez and Cristobol violated School Board policies

relating to ethical standards, staff interactions, internet use and safety, and staff

email use. The reports also included several statements from School District

officials representing that, in attempting to convert Neva King to a charter school,

the Administrators exceeded their official duties. The School Board reviewed the

probable cause findings and informed Fernandez and Cristobol that they were

subject to discipline.

                                           B.

      During the course of the investigations, Fernandez and Cristobol initiated an

administrative proceeding against the School Board with the Florida Department of

Administrative Hearings under Florida Statutes Section 1002.33(4)(a)(1). They

claimed that the reassignments and “gag orders” -- the prohibitions on interacting

with potential witnesses during the investigations -- amounted to unlawful reprisal.

See Fla. Stat. § 1002.33(4)(a) (prohibiting “unlawful reprisal,” defined as “an

action taken by a district school board or a school system employee against an

                                            6
              Case: 17-14319     Date Filed: 08/10/2018     Page: 7 of 23


employee who is directly or indirectly involved in a lawful application to establish

a charter school, which occurs as a direct result of that involvement, and which

results in [adverse employment action]”). A final hearing was held in early 2014,

after which a state administrative law judge concluded that the School Board

committed an unlawful reprisal against Fernandez and Cristobol. The judge also

specifically found that, in advocating charter conversion, the Administrators acted

pursuant to their official duties. He observed that the Florida Statutes obligate the

principal to arrange the vote on charter conversion, and that, when Fernandez and

Cristobol did so, they necessarily acted in their official capacities.

      The Florida Department of Education adopted the administrative law judge’s

recommendation in a final order dated November 6, 2014. The Department

awarded Fernandez out-of-pocket expenses and lost employment bonuses totaling

$10,590. However, the Administrators were not reinstated to their former

positions. Thereafter, Fernandez accepted a new position within the School District

as Exceptional Education principal assigned to the Special Education Outreach

program at Ruth Owens Kruze Educational Center. Cristobol voluntarily left the

School District to become the principal of Villa Lyan Academy, a charter school.

      In May 2015, Fernandez and Cristobol sued the School Board in the United

States District Court for the Southern District of Florida. They brought a single

claim under 42 U.S.C. § 1983 alleging that the School Board infringed their rights

                                           7
              Case: 17-14319     Date Filed: 08/10/2018    Page: 8 of 23


to freedom of speech and association by subjecting them to adverse employment

action. They sought compensatory damages, including lost wages, and

reinstatement to their former positions, among other relief. Following discovery,

the School Board moved for summary judgment.

      The School Board’s central argument was that the Administrators’ pursuit of

charter conversion and their concomitant speech fell squarely within their official

duties. As a consequence, they spoke not as private citizens, but rather as public

employees, insulating their speech from the protection of the First Amendment.

The district court agreed. In attempting to convert the public school, the

Administrators spoke at their workplace, during working hours, and with the aid of

school resources. Their speech was covered by their formal job descriptions. And

insofar as some School District officials made various statements that Fernandez

and Cristobol’s conversion efforts were not part of their official responsibilities,

the court found that evidence to be immaterial, since the status of their speech was

a legal question for the court, not for School District officials, to decide. Because

Fernandez and Cristobol plainly spoke in the course of their official duties, their

speech did not enjoy First Amendment protection, and the School Board was

entitled to summary judgment.

      The Administrators filed this timely appeal in our Court.




                                           8
              Case: 17-14319     Date Filed: 08/10/2018    Page: 9 of 23


                                          II.

       We review de novo a district court’s grant of summary judgment, applying

the same legal standards that governed the district court. Feliciano v. City of Miami

Beach, 707 F.3d 1244, 1247 (11th Cir. 2013). Summary judgment is appropriate

when the record evidence shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law. Id. The only issue

we address today is whether the district court properly concluded that the

Administrators’ speech was not protected by the First Amendment. We hold that it

did.

                                          A.

       To determine whether a public employee may invoke the safeguards of the

First Amendment, we begin by asking whether the employee spoke as a public

employee pursuant to his official duties or as a private citizen on matters of public

concern. Garcetti v. Ceballos, 547 U.S. 410, 418 (2006). If the employee spoke

pursuant to his official duties, then he is denied protection under the First

Amendment, thereby ending the inquiry. Id. If, however, he spoke as a private

citizen on matters of public concern, the question becomes “whether the relevant

government entity had an adequate justification for treating the employee

differently from any other member of the general public.” Id. at 418. In that event,

the Supreme Court has instructed us in Pickering v. Board of Education, 391 U.S.
9
             Case: 17-14319     Date Filed: 08/10/2018    Page: 10 of 23


563 (1968), and its progeny that we must balance the employee’s interest in

speaking freely and openly about matters of public concern against the State’s

interest “as an employer in promoting the efficiency of the public services it

performs through its employees.” Id. at 568. The question, then, boils down to

whether the principal and assistant principal spoke pursuant to their official duties

when they spearheaded a charter conversion effort for their school.

      We addressed a nearly identical question in D’Angelo v. School Board of

Polk County, 497 F.3d 1203 (11th Cir. 2007). There, Michael D’Angelo, the

principal of Kathleen High School, explored converting his school into a charter

school under Florida law. Id. at 1206. As principal, his job description included the

obligation to “provide leadership for and implement school improvement

initiatives.” Id. at 1207. During his charter conversion effort, D’Angelo attended a

seminar on charter schools, held staff meetings, and directed faculty members to

study charter schools. Id. at 1206. He also wrote to his assistant principal that,

“with the charter opportunities granted by the State of Florida, he would be remiss

in his duties as the leader of Kathleen High School if he did not explore any and all

possibilities to improve the quality of education at the school.” Id. His initiative

ultimately foundered and the school district terminated him. Id. at 1207. He

responded by filing a First Amendment retaliation claim in federal court. Id.

During trial, the district judge ruled for the School Board after the close of

                                          10
             Case: 17-14319     Date Filed: 08/10/2018    Page: 11 of 23


D’Angelo’s case in chief, entering judgment as a matter of law. Id. The court held

that, under Garcetti, D’Angelo’s speech was not protected by the First

Amendment. Id.

      On appeal, we applied Garcetti and assessed whether D’Angelo sought

charter conversion pursuant to his official duties as the principal of Kathleen High.

Id. at 1210. Our decision hinged on two essential considerations. First, we looked

to the Florida Statutes’ description of charter conversion and observed that “[a]n

application for a conversion charter school shall be made by the district school

board, the principal, teachers, parents, and/or the school advisory council.” Id.

(quoting Fla. Stat. § 1002.33(3)(b)) (emphasis added). “Because there [was] no

evidence that D’Angelo was a parent or a teacher, his efforts to convert Kathleen

High to charter status necessarily were in his capacity as the principal of the

school.” Id. Second, we relied on D’Angelo’s admissions at trial. Id. Although he

testified that charter conversion was not one of his assigned duties, he conceded

that he explored charter conversion pursuant to his “number one duty,” which was

to “improve the quality of education” at Kathleen High. Id. Since Florida law

clarified that D’Angelo administered the conversion effort pursuant to his official

duties, and because D’Angelo effectively admitted as much at trial, we concluded

that his speech was not protected by the First Amendment and affirmed judgment

for the school board. Id.

                                          11
             Case: 17-14319     Date Filed: 08/10/2018    Page: 12 of 23


      The factual matrix presented by D’Angelo is on all fours with this case. For

starters, Dr. Fernandez’s job description provided that he was responsible for

“providing effective education leadership” by “developing and implementing plans

that effectively utilize the personnel and material resources necessary to produce a

quality instructional program.” Similarly, Assistant Principal Cristobol’s

occupational summary listed among his official duties “[a]ssist[ing] the principal

in planning and administering the instructional program and in conducting other

activities necessary to provide quality instruction.”

      Moreover, both Florida law and Fernandez’s statements fully support the

determination that he and Cristobol advocated charter conversion pursuant to their

official duties. Florida law establishes the process for effecting the conversion of a

public school to a charter school. Among other things, it enumerates who may

apply for charter conversion, expressly including the principal. Fla. Stat.

§ 1002.33. Again, the statute provides: “An application for a conversion charter

school shall be made by the district school board, the principal, teachers, parents,

and/or the school advisory council.” Id. Just as in D’Angelo, Principal Fernandez

and Assistant Principal Cristobol held numerous staff meetings, spoke to many key

players including the school faculty, and arranged for a vote on charter conversion.

And, just as in D’Angelo, the Administrators did not claim to have launched their

conversion effort as teachers or parents. See D’Angelo, 497 F.3d at 1210. Plainly,

                                          12
             Case: 17-14319      Date Filed: 08/10/2018    Page: 13 of 23


their “efforts to convert [Neva King] to charter status necessarily were in [their]

capacit[ies] as the principal [and assistant principal] of the school.” Id.

      Moreover, Florida regulations likewise provide that, in order to initiate the

ballot process for charter conversion, “[a] district school board, the principal,

teachers, parents, and/or the school advisory council at an existing school . . . may

submit a request in writing to the school administrator to conduct a vote for

conversion. . . . The administrator shall initiate the ballot process within sixty (60)

days of the written request . . . .” Fla. Admin. Rule 6A-6.0787. In order to conduct

a vote on a charter conversion, an official request must be sent to the principal

who, in turn, is responsible for initiating the ballot process. Here, it is undisputed

that the Educational Excellence School Advisory Council sent Dr. Fernandez an

official request to conduct a charter conversion vote. Fernandez then scheduled a

vote. Under Florida law, Fernandez and Cristobol necessarily acted as

“administrator[s],” and not as private citizens, when they received the School

Advisory Council’s official request and began arranging the vote.

      We add that, during the state administrative hearing, the administrative law

judge found that Fernandez and Cristobol’s pursuit of charter conversion fell

squarely within their official duties. Indeed, he concluded that the School Board’s

actions were “plainly at odds with” Florida regulations, which “obligate[d]” the

principal to oversee the charter conversion ballot process. He observed that “no

                                           13
             Case: 17-14319     Date Filed: 08/10/2018    Page: 14 of 23


reasonable person would expect” those duties to be executed in a private capacity.

The Florida Department of Education adopted that finding wholesale.

      Further, Miami-Dade County Public Schools Policy 9150, entitled “Visitors

Invited by Other Administrators,” provides that “[s]upervisory or administrative

staff who have invited professional visitors may elect to receive the visitors whom

they have invited, as well as other visitors who may have a mutual interest or area

of competency.” At the February 2, 2012 faculty meeting, Fernandez and

Cristobol, again in the exercise of their official duties, invited attorney Robin

Gibson to speak about charter conversion. Thus, on top of Florida’s statutory and

regulatory regime, Miami-Dade School District policy suggests that the

Administrators spoke as public officials acting pursuant to their official duties

when they advocated charter conversion.

      Also, just as in D’Angelo, Fernandez and Cristobol effectively conceded that

they sought charter conversion pursuant to their official duties. Thus, for example,

on February 2, 2012, Margaret Getchell, the School Advisory Council’s

Chairperson, sent a letter to Fernandez accepting his recommendation and

requesting a conversion vote. The letter read this way: “On behalf of the

Educational Excellence School Advisory Council, please accept this letter as an

official request to conduct a vote to submit an application to convert Neva King

Cooper Educational Center to a charter school . . . ” (emphasis added). When asked

                                          14
             Case: 17-14319      Date Filed: 08/10/2018    Page: 15 of 23


about the Advisory Council’s “official request” at the state administrative hearing,

Fernandez replied, “Yes. This is a letter that I drafted for Ms. Getchell after I

recommended to the [Advisory Council] to consider conducting a vote to submit

an application for conversion charter. And the [Advisory Council] voted

unanimously in favor of it. And the next step was for me, as the principal, to

receive the request in writing to conduct the vote, and this is such request”

(emphasis added).

      The principal’s efforts did not end there; nor did his description of those

efforts. On February 10, 2012, Fernandez sent a memorandum to Associate

Superintendent Milagros R. Fornell responding to Fornell’s warnings that

Fernandez’s conversion efforts threatened to violate the School Board’s ethical

standards. Fernandez replied that he had reviewed the standards and, “[a]ccording

to Florida Statutes, the official duties of a principal can include an application for

charter status.” As principal, he was “by law allowed to make” every effort to

convert Neva King to a charter school.

      Indeed, in a section of their amended complaint entitled “The Principal’s

Role in a Charter School Conversion,” the plaintiffs averred that Fernandez

exercised his statutory authority under Florida law when he pursued charter

conversion. Specifically, they alleged, after the School Advisory Council agreed to

hold a vote, Fernandez was “vested exclusively” with the responsibility to initiate

                                           15
             Case: 17-14319      Date Filed: 08/10/2018    Page: 16 of 23


the balloting within sixty days of the Advisory Council’s request; ensure that only

eligible voters participated; appoint an arbitrator to tally the votes; and complete

the vote at least thirty days before the charter application deadline. In fact, they

claimed that the School Board “asserted itself to dominate the [charter conversion]

process and usurp the authority granted by Florida law to the principal.” Thus, in

their own complaint, the Administrators characterized their receipt of the Advisory

Council’s request and their initiation of the ballot process as “The Principal’s Role

in a Charter School Conversion.”

      Finally, at Fernandez’s deposition, the following exchange took place:

      Q. Now, in your capacity as the principal, around the fall of 2011, you met
      with Mrs. Ramirez and Mr. Cristobol and you asked them to research what
      would be necessary to convert Neva King Cooper into a charter school; true?

      [Fernandez]. I was the principal at Neva King Cooper, and at the time that I
      asked them to look into the feasibility or exploring the idea, yes.

Despite some equivocation, Fernandez was asked whether, in his capacity as

principal, he met with Cristobol and directed him to research charter conversion;

Fernandez acknowledged that he did. Likewise, when asked about attorney

Gibson’s visit, Fernandez was asked:

      Q. [Gibson] couldn’t come unless you allowed him to come on school
      grounds?

      [Fernandez]. Of course.




                                           16
             Case: 17-14319      Date Filed: 08/10/2018    Page: 17 of 23


Fernandez conceded that, in inviting and receiving Gibson at the February 2012

faculty meeting, he exercised his official authority pursuant to Miami-Dade County

Public Schools Policy 9150 and Florida’s statutory regime.

      In short, the application of Florida law and the Administrators’ statements in

this case yields the same result as in D’Angelo. What’s more, this result is wholly

consistent with all of our Pickering caselaw, including Abdur-Rahman v. Walker,

567 F.3d 1278 (11th Cir. 2009); Alves v. Board of Regents, 804 F.3d 1149 (11th

Cir. 2015); and Moss v. City of Pembroke Pines, 782 F.3d 613 (11th Cir. 2015).

Our cases have identified, among others, these considerations as relevant in

determining whether a public employee spoke pursuant to his official duties: (1)

speaking with the objective of advancing official duties; (2) harnessing workplace

resources; (3) projecting official authority; (4) heeding official directives; and (5)

observing formal workplace hierarchies. See Abdur-Rahman, 567 F.3d at 1280,

1283–84; Alves, 804 F.3d at 1161, 1164–65; Moss, 782 F.3d at 618–20. Dr.

Fernandez and Assistant Principal Cristobol checked virtually every relevant box.

                                          B.

      Fernandez and Cristobol advance several objections. None are persuasive.

First, they claim that Lane v. Franks, 134 S. Ct. 2369 (2014), narrowed the

construction of “official duties” set forth in Garcetti, and that the application of

Lane should yield a different result today. There, a public employee, Edward Lane,

                                           17
              Case: 17-14319     Date Filed: 08/10/2018     Page: 18 of 23


was fired after testifying under oath before a grand jury and twice at a criminal trial

pursuant to subpoena. Id. at 2375. It was undisputed that Lane’s testimony was not

given pursuant to his official duties. Id. at 2378 n.4. The Supreme Court held that

the First Amendment protected Lane’s speech because “[t]ruthful testimony under

oath by a public employee outside the scope of his ordinary job duties is speech as

a citizen for First Amendment purposes. That is so even when the testimony relates

to his public employment or concerns information learned during that

employment.” Id. at 2378. Lane thus clarified that Garcetti divests speech of First

Amendment protection when it is uttered pursuant to a public employee’s official

duties -- not just if it merely concerns or relates to those duties. Id. at 2379.

Fernandez and Cristobol cite Lane, suggesting somehow that they did not seek

charter conversion pursuant to their official duties; rather their efforts only

concerned or related to their duties.

      But Lane was a wholly different case. There, Edward Lane spoke pursuant

to an independent duty, binding all private citizens, to testify truthfully in judicial

proceedings. Id. at 2379. The fact that Lane’s testimony concerned information

acquired in his official capacity did not change the source of his obligation to

testify. Id. In sharp contrast, under Florida law, only a parent, a teacher, or a

principal may trigger the charter conversion process. A private citizen cannot. Nor

can a private citizen oversee the ballot process designed to effect the conversion.

                                           18
             Case: 17-14319      Date Filed: 08/10/2018    Page: 19 of 23


Florida law expressly delegates the tasks of overseeing the charter conversion

ballot process to the principal. When Dr. Fernandez and Assistant Principal

Cristobol attempted to convert Neva King Cooper Educational Center into a

charter school, and sought to arrange a vote, they invoked their official

prerogatives under Florida law.

      Moreover, since Lane was decided, our cases have continued to cite and give

effect to D’Angelo’s holding. Thus, for example, Alves presented the question

whether a memorandum composed by university employees documenting their

superior’s poor leadership constituted public-employee speech beyond the

protection of the First Amendment. 804 F.3d at 1153. A panel of this Court held

that, because the employees drafted the memorandum in order to correct conduct

that interfered with their official duties, they penned it pursuant to those duties. Id.

at 1164–65. We relied almost exclusively on pre-Lane precedent, including

D’Angelo. Id. We observed that Lane did not create “a substantial shift in the law”

but rather, if anything, offered “a slight modification and a useful clarification.” Id.

at 1163. Similarly, in Moss, we addressed whether an Assistant Fire Chief for the

Pembroke Pines Fire Department spoke pursuant to his official duties when he

criticized the Department’s collective bargaining strategy. 782 F.3d at 616–17. We

held that he did and again compared the case to D’Angelo. Id. at 620 (citing




                                           19
             Case: 17-14319     Date Filed: 08/10/2018    Page: 20 of 23


D’Angelo, 497 F.3d at 1210). We labeled our inquiry “Garcetti Analysis” and

relied almost entirely on pre-Lane caselaw. Id. at 620–21.

      Alves and Moss instruct us that, while Lane explicated some of the

boundaries of Garcetti and its progeny, it did not disrupt our pre-Lane precedent,

let alone unclench D’Angelo’s grip on this case. Lane cannot save Fernandez and

Cristobol from summary judgment.

      The Administrators further urge that they did not speak pursuant to their

official duties because charter conversion was not among their “ordinary”

responsibilities. In Garcetti, the Supreme Court framed the relevant question as

being whether the speech was uttered “pursuant to the employee’s official duties.”
547 U.S. at 413. In Lane, the Supreme Court modified the phrasing slightly,

although not the substance of the question, and asked whether the employee spoke

pursuant to his “ordinary job duties.” 134 S. Ct. at 2378. Fernandez and Cristobol

lean heavily on the extensive use of the phrase “ordinary job duties” and argue that

“neither Fernandez nor Cristobol, during their many prior years of employment

with the District, had ever initiated charter school discussions [before fall 2011].”

Their argument misses the mark. In order to determine whether speech is uttered as

a private citizen or as a public employee, we ask not whether the speech itself is

made ordinarily and regularly. Rather, we inquire whether the speech falls within

an ordinary duty. It is entirely consistent with Lane to conclude that Fernandez and

                                          20
             Case: 17-14319     Date Filed: 08/10/2018   Page: 21 of 23


Cristobol spoke pursuant to their ordinary duties even though they had never

before attempted a charter conversion.

      To illustrate the point, in Alves, the Court explained that “[w]hile the

memorandum does not bear the hallmarks of daily activity,” it was drafted “in the

course of performing -- or, more accurately, in the course of trying to perform --

their ordinary roles as coordinators, psychologists, committee members, and

supervisors,” and could not “reasonably be divorced from those responsibilities.”
804 F.3d at 1164–65. We did not read Lane as requiring that the speech itself was

made frequently. The employees spoke pursuant to their ordinary duties because

they wrote the memorandum “in the course of performing [their] jobs.” Id. Our

caselaw compels the conclusion that Fernandez and Cristobol pursued charter

conversion in their official capacities as well. They too spoke pursuant to their

ordinary duties even though they had initiated a charter conversion on only one

occasion.

      Fernandez and Cristobol also claim that the duty of exercising “leadership”

over Neva King cannot be characterized as “ordinary” because the term

“leadership” is too amorphous and too closely related to advocacy and other

bedrock First Amendment activity. That argument is foreclosed by D’Angelo as

well. We held that D’Angelo spoke pursuant to his official duties in part because

he sought a charter conversion in order to improve the quality of education at

                                          21
              Case: 17-14319    Date Filed: 08/10/2018   Page: 22 of 23


Kathleen High, which was part of his official duties; indeed it was an obligation he

described as his “number one duty.” D’Angelo, 497 F.3d at 1210. D’Angelo

claimed that those statements were related to his “moral obligations as a human

being” and not to his professional responsibilities. Id. We rejected the argument,

holding that “[a]ny reasonable reader of [D’Angelo’s emails and statements] would

understand that D’Angelo believed he was obliged to carry out his duties as the

leader of Kathleen High and pursue charter conversion.” Id.

      And in Alves, we defined the scope of the university employees’ ordinary

duties as fulfilling their “roles as coordinators, psychologists, committee members,

and supervisors.” 804 F.3d at 1164. We compared the case to D’Angelo, where

D’Angelo’s “broad administrative responsibilities” rendered his speech

unprotected. Id. at 1165. The phrase “broad administrative responsibilities” was

neither nebulous nor unclear. We reaffirmed D’Angelo’s holding that, when a

public employee’s duties include “broad administrative responsibilities,” and the

employee speaks pursuant to those duties, then the speech is not protected by the

First Amendment. Id.; see also Moss, 782 F.3d at 618–19 (holding that Moss’s

speech was insulated from First Amendment protection because it fell within his

official duty to “ensure that the fire department provided the best service

possible”).




                                          22
             Case: 17-14319    Date Filed: 08/10/2018    Page: 23 of 23


      The long and short of it is that the principal and assistant principal of Neva

King Cooper Educational Center spearheaded this charter school conversion

pursuant to their official duties. They may not sue the School Board under the First

Amendment. We affirm.

      AFFIRMED




                                         23